Case 18-17134-elf   Doc 27   Filed 05/21/19 Entered 05/21/19 11:16:23   Desc Main
                             Document      Page 1 of 5
Case 18-17134-elf   Doc 27   Filed 05/21/19 Entered 05/21/19 11:16:23   Desc Main
                             Document      Page 2 of 5
Case 18-17134-elf   Doc 27   Filed 05/21/19 Entered 05/21/19 11:16:23   Desc Main
                             Document      Page 3 of 5
Case 18-17134-elf   Doc 27   Filed 05/21/19 Entered 05/21/19 11:16:23   Desc Main
                             Document      Page 4 of 5
Case 18-17134-elf   Doc 27   Filed 05/21/19 Entered 05/21/19 11:16:23   Desc Main
                             Document      Page 5 of 5
